Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicants’ drawings and preliminary amendment filed December 5, 2019 have been received and entered.
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP812.01.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 42, 45-48, 50, 51, 53 and 54 are drawn to a method for promoting ammonia metabolism comprising administering effective amounts of catechins and ornithine to a subject in need thereof.
Group II, claim(s) 43, 49 and 55 are drawn to a method for enhancing endurance comprising administering effective amounts of catechins and ornithine to a subject in need thereof.
III, claim(s) 44 and 56 are drawn to a method for anti-fatigue comprising administering effective amounts of catechins and ornithine to a subject in need thereof.
Group IV, claim(s) 52 and 47 are drawn to a method for preventing or ameliorating chronic fatigue syndrome comprising administering effective amounts of catechins and ornithine to a subject in need thereof.
As set forth in the Rule 13.1 of the Patent Cooperation Treaty (PCT), "the International application shall relate to one invention only or to a group of inventions."  Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same intentional application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only where there is a technic relationship among those inventions involving one or more of the same or corresponding special technical features."  The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole make over the prior art.
The inventions listed as Groups I-IV do not relate to a single general invention concept under PCT Rule 13.1, because, under PCT Rule 13.2, they lack the same or corresponding special technic features for the following reasons:  The technical feature linking the claims in the composition comprising effective amounts of catechins and ornithine.  WO 2008/151994 A1, hereby known as Giuliani et al. (cited in the IDS filed on 02/10/2021) discloses is the same composition comprising catechins and ornithine reducing grey or white hair due to canities.  As such, the feature linking in the claims does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Accordingly, Groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, unity of invention is considered to be lacking and .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629


/KEVIN E WEDDINGTON/
Primary Examiner, Art Unit 1629